Order entered October 8, 2014




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-14-00530-CR

                                ALBERT AYALA, Appellant

                                            V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F11-42504-L

                                         ORDER
        We GRANT court reporter Kelly Simmons’s October 3, 2014 request for an extension of

time to file the reporter’s record. The reporter’s record shall be due FIFTEEN DAYS from the

date of this order.


                                                   /s/   LANA MYERS
                                                         JUSTICE